Case: 16-11278   Date Filed: 01/30/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11278
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:13-cr-00010-JRH-BKE-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                               versus

ANGELA WILLINGHAM,
a.k.a. Angela Gustave,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (January 30, 2017)

Before HULL, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-11278    Date Filed: 01/30/2017   Page: 2 of 2


      John Taylor appointed counsel for Angela Willingham in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Willingham’s convictions and sentences are AFFIRMED.




                                         2